DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 1/25/2022.
Applicant’s election of Group I and the SNPs of Table 1 in the reply filed on 10/06/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1, 3-14 are pending.  Claims 2, 15-18 have been cancelled.
The following rejection is maintained.  Response to arguments follows.
This action is FINAL. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed on 3/12/2019. It is noted, however, that applicant has not filed a certified copy of the PCTCN2019077750 application as required by 37 CFR 1.55.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. See page 37-40
Withdrawn Rejection and Objections
	The 35 USC 112(b) rejection made in the previous office is withdrawn based upon amendments to the claims.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (Forensic science international Genetics 2016 Vol 25 p. 73-84) in view of Almeida et al. (PLOS Biology 2016 Vol 14 p. 1-9), Liang et al. (PLOS ONE 2015 Vol 10 p. 1-14), Castro et al. (International Journal of Cancer 2013 Vol 132 p. 308-314), and Didion et al. (Genomics 2014 Vol 15 p. 1-11). 
The claims are drawn to selecting SNP to determine alleles.  The specification teaches that these detections are performed to determine SNPs in samples to make determinations of contamination in a sample.  As the prior art demonstrates there is guidance as to screening samples for SNP detection and determination of contamination.  
With regard to claim 1, Guo et al. teaches a method of using SNP genotyping to determine contamination (p 74).  Guo et al. teaches using a sample an amplifying the SNP loci in a multiplex reaction (p 74) and these reactions would be multiplex amplification reactions.  As such Guo et al. teaches methods of screening to screen contamination using SNPs using an NGS (p. 74). Guo et al. teaches screening hundreds of loci (p. 74 1st column last full paragraph). 
However, Guo et al. does not specifically teach the set of SNP of Table 1.  
With regard to claims 3, Guo et al. teaches genomic DNA from blood and swabs (p. 74 2nd column 1st 2 paras Genomic DNA preparation).
With regard to claim 5, Guo et al. teaches a human sample (p. 74 2nd column 1st 2 paras Genomic DNA preparation).
With regard to claim 6, Guo et al. teaches using a human sample, the step of “determining the authentication of the sample” can be broadly interpreted as being able 
With regard to claims 7-9, Guo et al. teaches a method of using NGS to determine percentage of contaminate (p. 75 1st column 2.3 and 2.4). 
With regard to claim 10, Guo et al. teaches using barcoded libraries (p. 75 1st sentence).  
	With regard to claim 11, Guo et al. teaches detection of SNPs through all the chromosomes (figure 1).
	With regard to claim 12, Guo et al. teaches a method of determining pedigree analysis (p. 74 2nd column).
With regard to claims  1 and 4, Almeida et al. teaches methods of assessing quality of cell lines and authenticating cell limes using SNP profiling wherein sequence specific profiles of SNP and STR primers and probes to discriminated between individuals  and detect interspecies contamination (p. 2, 3 and tale 1).  
	With regard to claim 1, Liang et al. teaches a method for human biosample authentication using SNPtrace   to enable sample tracking and finger printing by genotyping 96 SNP loci across human genome wherein the SNPs comprise 90 autosomal loci and 6 allosome loci (p. 2- p 3 and table s4).
	With regard to claims 1 and 13, Castro et al. teaches a 24 plex SNP profiling assay for multiplex cell authentication for determining human cell lines (p. 2-3, 5-6).  Castro et al. teaches that interspecies contamination can be detected during authentication of cell lines and contamination of mycoplasma (p. 5-6 and discussion).

	Therefore, it would be prima facie obvious at the time of the effective filing date to determine alleles in a sample including known SNP including the known RS numbers represented in SEQ ID No. 1-237.  The references teaches the intraspecies and/or interspecies authentication of human/mouse cell lines by SNP loci, a person skilled in the art would be easily conceived of detecting plurality of know SNP loci to confirm species identity or evaluate the comparative quantity of human and mouse component in mixed samples and it is common practice to obtain SNP profiles in specific human and/or mouse biosamples by conventional alignment methods or with conventional auxiliary software or computer program.  It would be obvious, absent secondary considerations, that any known SNPs can be used to determine alleles in samples including the RS numbers of the SNP loci.  As the RS numbers indicates that these SNPs are known in a database, the prior art suggests such a determination.  
Response to Arguments
 The reply traverses the rejection.  A summary of the arguetmsn is provided below with response to arguments following.  
The reply asserts that the set of SNP loci of SEQ ID No. 1-237 have been selected and authenticated by several criteria and that this set of SNP loci of SEQ ID NO. 1-237 can be used in authentication of human samples, estimation of genetic 
These arguments have been reviewed but have not been found persuasive.  
The arguments appear to be a different scope then the claims.  In particular, the claims only require determining the alleles, it does not require that the set issued for estimation of genetic heterogeneity.  Furthermore, the set is “a set” wherein the SNP loci are “set forth in”.  As such the claims are not limited to the SEQ ID Numbers but rather is a set comprising SNP loci.  The breadth of the claims is much larger that consisting of SEQ ID NO. 1-237 and therefore the arguments of how the SNP loci was determined is not the same scope of the instant claims.  Herein in the instant case, absent secondary considerations, that any known SNPs can be used to determine alleles in samples including the RS numbers of the SNP loci.  
Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /KATHERINE D SALMON/ Primary Examiner, Art Unit 1634